Case: 18-13282   Date Filed: 03/25/2020   Page: 1 of 25



                                                                          [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-13282
                           ________________________

                      D.C. Docket No. 4:18-cr-10001-JEM-2



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

versus

JARRED ALEXANDER GOLDMAN,

                                                  Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (March 25, 2020)

Before ROSENBAUM, TJOFLAT, and HULL, Circuit Judges.

ROSENBAUM, Circuit Judge:

         In Robert Louis Stevenson’s Treasure Island, Jim Hawkins memorably

hunted for Captain Flint’s hidden treasure. The Goonies put its own spin on treasure
                Case: 18-13282     Date Filed: 03/25/2020   Page: 2 of 25



hunting when the title band of friends defied One-Eyed Willy’s maze of booby traps

to find his hidden treasure and save their beloved neighborhood. But for real-life

treasure-hunting stories, perhaps nothing beats the quests of the aptly named Mel

Fisher and his company Treasure Salvors, Inc.

         Fisher and his team specialized in finding and salvaging shipwrecks of

Spanish galleons and other vessels from the Spanish Colonial era, off the coasts of

Florida and its Keys. As of the mid-1980s, Fisher’s operation had recovered treasure

worth approximately $400 million at that time.

         Among that treasure was Gold Bar 27, which Fisher donated to the Mel Fisher

Maritime Heritage Museum (the “Museum”) in Key West, Florida. There, Gold Bar

27 became iconic, and three to four million Museum visitors handled it over the

years.

         Enter Defendant-Appellant Jarred Alexander Goldman (sometimes truth can

be stranger than fiction) and Codefendant Richard Steven Johnson.             In 2010,

Goldman and Johnson stole Gold Bar 27 from the Museum. This appeal requires us

to consider the proper standard—we might call it the gold standard—for

determining, for purposes of ordering restitution under the Mandatory Victims

Restitution Act, 18 U.S.C. § 3663A (“MVRA”), the value of Gold Bar 27.

         Today we take this golden opportunity to reaffirm that in a case like this one,

where the loss is of a unique artifact for which market value cannot fully compensate,


                                            2
                Case: 18-13282        Date Filed: 03/25/2020       Page: 3 of 25



courts must use replacement cost in determining restitution.                    While absolute

precision is not required under the MVRA, the district court must base its restitution

order on evidence. And that evidence must show that the restitution will make the

victim whole—nothing more and nothing less. Because the district court, without

the benefit of our decision today, did not ascertain replacement value when it

determined market value was insufficient and then imposed restitution, we vacate

the restitution order and remand for valuation that applies the proper legal barometer

to the gold bar here.

       Goldman also challenges the loss amount used to determine his offense level.

But here, we part ways with Goldman’s analysis. The district court explained that

it would impose the same sentence, even if it had the loss figure wrong. For that

reason and because the sentence the district court imposed is not substantively

unreasonable, we affirm Goldman’s sentence.

                                                I.

       We pick up Gold Bar 27’s story in 1622. A Spanish fleet of ships set sail from

Spain to various parts of the Americas to pick up cargos of gold, silver, tobacco,

copper, and other goods to take back to Spain.1 After they obtained their cargos, the




       1
         Regrettably, slave labor and other deplorable practices were used to procure some of these
goods. See Gold, silver and sugar, Discovering Bristol – an online history of the port and its
people, http://www.discoveringbristol.org.uk/slavery/routes/places-involved/south-america/gold-
silver-sugar/ (last visited Mar. 25, 2020).
                                                3
                Case: 18-13282        Date Filed: 03/25/2020       Page: 4 of 25



ships convened in Havana, Cuba. Among these ships was the Santa Margarita,

which carried Gold Bar 27. In all, 28 vessels—including the Tierra Firme Fleet and

its guard ships—then launched from Cuba to begin their return to Spain with their

bounty. The idea was that there was safety in numbers. 2

       Unfortunately, though, traveling in a group could not protect the ships from

severe weather. Without the benefit of modern weather technology, the ships left

Havana on September 4, 1622, smack in the thick of hurricane season. And sure

enough, within 24 hours of the fleet’s departure, a hurricane descended upon the

vessels. Seven of the 28 ships sank in the waters between Cuba and the Florida Keys

or smashed on the reefs of the Florida Keys. Among these were the Nuestra Señora

de Atocha 3 (“Atocha”) and the Santa Margarita. So Gold Bar 27, onboard the

sunken Santa Margarita, sat on the bottom of the ocean for hundreds of years.

       Then, in 1969, Fisher and his team began searching the waters of the Florida




       2
          The Spanish ships sought to protect themselves from several threats. At this time, pirate
attacks occurred. See Atocha & Margarita Story, Mel Fisher’s Treasures, https://www.melfisher.
com/Library/AtochaMargStory.asp (last visited Mar. 25, 2020). In addition, the Tierra Firme Fleet
sailed during the course of the Thirty Years War (1618-1648) and the Eighty Years War (1568-
1648). Id.; Thirty Years’ War, HISTORY, https://www.history.com/topics/reformation/thirty-
years-war (last visited Mar. 25, 2020); Eighty Years’ War, Encyclopædia Britannica,
https://www.britannica.com/event/Eighty-Years-War (last visited Mar. 25, 2020). And just a year
before the Tierra Firme Fleet left Havana, in 1621, Spain ended a twelve-year truce with its Dutch
provinces, which had been in a state of rebellion. Atocha & Margarita Story, supra. The Dutch
then began attacking Spanish naval and merchant vessels. Id.
        3
          The Atocha, which was built in Havana, was named for “the most revered religious shrine
in Spain.” Atocha & Margarita Story, supra note 2.
                                                4
                 Case: 18-13282         Date Filed: 03/25/2020        Page: 5 of 25



Keys for the Atocha. While they were looking for the cargo of that vessel, 4 in 1980,

they came across the Santa Margarita wreckage site. Fisher and his team recovered

from that wreck, among other items, gold ingots, including Gold Bar 27.

       Later, to promote interest in the maritime history of Florida and the Caribbean,

Fisher founded the Museum in nearby Key West. See MISSION, Mel Fisher

Maritime Museum, https://www.melfisher.org/mission-values-goals (last visited

Mar. 25, 2020). As we have noted, among other things, Fisher donated to the

Museum the item Treasure Salvors inventoried as “Gold Bar 27” from the Santa

Margarita.

       At the Museum, Gold Bar 27 lived its best life. It became the focus of the

Museum’s “lift a gold bar” exhibit.5 This exhibit allowed visitors to enjoy a close

encounter with Gold Bar 27: visitors could place their hands in a display case and

touch, handle, and raise the gold bar without removing it. As we have noted, during

the bar’s display in the Museum, probably three to four million visitors picked up

the gold bar. The bar became so famous that the Museum centered its marketing on

it.



       4
           Five years earlier, in 1975, Fisher’s team had found part of the Atocha, including some
of its bronze cannons. Jay Amberg, They Were a Ragtag Band of Treasure Hunters Who Spent 16
Years, Chicago Tribune (July 20, 1990), https://www.chicagotribune.com/news/ct-xpm-1990-07-
20-9003010506-story.html. But it would take another 10 years, until July 20, 1985, for the team
to locate a site containing much of the Atocha’s cargo. Id.
         5
           At the time of the theft in 2010, the Museum had in its collection a total of eight gold bars
recovered from shipwrecks.
                                                   5
                Case: 18-13282        Date Filed: 03/25/2020       Page: 6 of 25



       The marketing must have worked better than the Museum had hoped because

in 2010, Goldman and Johnson drove all the way from West Palm Beach to the

Museum in Key West, Florida.6 There, Goldman served as a lookout while Johnson

wandered around trying to find something to steal. Surveillance video showed

Johnson unsuccessfully attempting to pry open several display cases, while Goldman

stood watch. Eventually, Johnson broke off a piece of the case displaying Gold Bar

27, and unfortunately, he did indeed lift the gold bar (in a way the display certainly

did not contemplate). Then he and Goldman, the iconic Gold Bar 27 in hand, left

the Museum and drove back to West Palm Beach.

       That’s where Gold Bar 27’s luck finally ran out. After stealing the bar,

Johnson used the bar as his personal treasure stash, sawing off pieces as he needed

money, until just a small piece remained.7

                                                B.

       Eventually the law caught up with Goldman and Johnson. A grand jury

indicted them for conspiracy to commit an offense against the United States, in

violation of 18 U.S.C. § 371, and theft of major artwork, in violation of 18 U.S.C.

§ 668. Goldman pled not guilty, and the court set the case for trial.


       6
           For readers unfamiliar with Florida’s geography, this is roughly a five-hour drive in no
traffic. Federal Bureau of Investigation Special Agent Rhonda Squizzero testified at trial that it
took her six hours to make the drive in traffic.
         7
           Johnson’s counsel asserted that Johnson gave a sawed-off piece of the bar to Goldman as
payment, but Goldman told law enforcement that Johnson left town without paying him the $2,000
Johnson had promised for Goldman’s role in the crime. In any case, Gold Bar 27 was destroyed.
                                                6
              Case: 18-13282    Date Filed: 03/25/2020   Page: 7 of 25



      Johnson, however, pled guilty to both counts of the indictment. In his factual

proffer, Johnson agreed that Gold Bar 27 was worth approximately $556,000.

      At Goldman’s trial, the government presented evidence detailing the history

of Gold Bar 27 and Goldman’s role in stealing it, which we have already noted. It

also put on evidence explaining how the government eventually discovered that

Goldman and Johnson had been responsible for the theft. Specifically, while

Johnson was attempting to steal Gold Bar 27, he left an identifiable fingerprint on

the display case.

      The crime remained unsolved until 2015, when the Monroe County Sheriff’s

Office received an anonymous tip through “Crime Stoppers.”          The caller led

investigators to Goldman.

      In 2016 law enforcement interviewed Goldman, who admitted to serving as a

lookout for Johnson while he stole the antique gold bar. During trial, Goldman also

stipulated that the gold bar was more than 100 years old and was worth in excess of

$100,000. The jury found Goldman guilty as charged.

                                        C.

      Goldman’s pre-sentence investigation report (“PSI”) valued the stolen gold

bar at approximately $556,000, the value the Museum placed on it. It noted that the

victims included the Museum and an insurance company (AXA Art Insurance),

which had paid a $100,000 insurance claim to the Museum for the theft.


                                         7
               Case: 18-13282      Date Filed: 03/25/2020    Page: 8 of 25



      As relevant to this appeal, the PSI recommended finding Goldman responsible

for a loss amount greater than $550,000, which would result in a 14-level

enhancement under U.S.S.G. § 2B1.1(b)(1)(H) and § 2B1.5(b)(1)(B) to Goldman’s

offense level. The PSI also noted that restitution was mandatory, and it concluded

that the total loss in the case was $556,000, with $456,000 owed to the Museum and

$100,000 owed to AXA Art Insurance Corporation.

      Johnson, who faced the same recommendations, challenged the PSI’s

valuation of the gold bar, despite his earlier stipulation to that valuation in his factual

proffer at the change-of-plea hearing. In particular, he objected to how the value

would impact his guidelines offense level and his restitution obligation.

      In support of his objections to the valuation, Johnson submitted insurance

documents by the Museum’s insurance provider, AXA Art Insurance, describing

how AXA calculated the value of the gold bar and what the insurance settlement

amount would be. According to those documents, AXA did not agree with the

Museum’s $555,696 valuation of Gold Bar 27. It noted that it had asked the Museum

for information as to how a “point system” the Museum used to value artifacts

worked, but the Museum had failed to respond.

       AXA stated that it valued the gold bar using the methodology set forth in the

policy language, which provided coverage for liability for the “current market value”

of the property at the time of loss. The policy further explained that “[m]arket value


                                            8
                Case: 18-13282      Date Filed: 03/25/2020       Page: 9 of 25



for fine art and collectible property is generally interpreted to be ‘the price at which

an asset would trade in a competitive auction setting.’”

       To calculate what that price would be, AXA identified five auctioned

shipwreck gold bars from the Atocha, which it deemed comparable to Gold Bar 27.

Of those five, AXA relied on the three that had sold at auction in 2009 (the other

two bars sold in 2007 and 2008) to determine “current market conditions.” Based

on its review of the auction prices for the three bars, AXA determined that similar

gold bars “sell on average 45 percent above their melt value.” Then, AXA calculated

Gold Bar 27’s melt value to be $63,228.13, based on its weight and purity. Next,

AXA added 45 percent to that value for Gold Bar 27’s status as a Santa Margarita

shipwreck bar, along with another 15 percent for Gold Bar 27’s “notoriety” and

iconic value. Altogether, the sum amounted to $101,165.01.

       The district court scheduled Goldman and Johnson to be sentenced on the

same day.

                                              D.

       The district court convened Johnson’s sentencing hearing first. During the

hearing, the government presented evidence on the value of Gold Bar 27.8 Goldman


       8
          Counsel for Johnson argued that he was not bound by his previous agreement as to value
in the factual proffer because the government had subsequently received information of
comparable gold bars that had sold for less. The government acquiesced in its need to prove the
value, since it had to do so with respect to Goldman, regardless.


                                               9
             Case: 18-13282     Date Filed: 03/25/2020    Page: 10 of 25



and his attorney participated in that portion of Johnson’s sentencing hearing, since

the court was determining the value of the gold bar.

      Melissa Kendrick, the President and CEO of the Museum, testified that at the

time that Gold Bar 27 was stolen, the Museum estimated its value at roughly

$550,000. She explained that the Museum arrived at this valuation based on a point

system used by the Mel Fisher Investor Division:

      Every artifact . . . when it is found, is appraised and given a value. That
      value is expressed in points. So for example, this pen in 1985 might
      have been given 100 points. Today, it is still 100 points. But what
      changes is the valuation of a point. So that would move with the
      market, because that is the number of points times the point value would
      give you the fair market value. The price that a willing buyer and a
      willing seller would reach in a transaction.

According to Kendrick, when Gold Bar 27 was recovered, it was assigned a value

of 8,178 points. Multiplying those 8,178 points by the value of a point at the time

of the theft, the Museum determined Gold Bar 27’s value to be $556,000.

      Kendrick admitted to “hav[ing] no idea what the ongoing value and the

fluctuation in points” was. Nor did she explain how the value of a point was

determined or why Gold Bar 27 was assigned 8,178 points at the time it was

recovered from the wreck of the Santa Margarita.

      After opining that Gold Bar 27 was worth $556,000, Kendrick recounted that

when Gold Bar 27 was stolen, AXA paid out only approximately $100,000.

Although Kendrick acknowledged that several other comparably sized gold bars


                                          10
              Case: 18-13282     Date Filed: 03/25/2020     Page: 11 of 25



recovered from the wrecks of the Atocha and the Santa Margarita had sold for much

less than $556,000, she offered a couple of reasons for that.

      First, Kendrick said, the other bars were sold at auctions. Therefore, Kendrick

reasoned, “the only thing that you can derive from those sales is what a willing buyer

and willing seller was prepared to pay. So very, very close to melt value.”

      Second, Kendrick continued, other gold bars did not have the pedigree that

Gold Bar 27 did, as the stolen gold bar was “iconic,” unlike the others, which were

“ordinary shipwreck bars.” She emphasized that during the nearly thirty years Gold

Bar 27 was on display at the Museum, about three to four million people had touched

it, which, in Kendrick’s opinion, had greatly increased the value of the bar:

      Yes, but if a bar is brought up from either of those two shipwrecks and
      they’re put in somebody’s sock drawer they don’t continue to gather
      the value for the story that that artifact could tell. If a gold bar belonged
      to Elvis and Elvis had that bar and did certain things with it, then that
      would become part of the story and it would enrich the value of that
      object. We, at the museum, enrich the value of that object by putting it
      on display and having every one of our visitors have the opportunity to
      interact firsthand with history.

In short, Kendrick considered Gold Bar 27 to be “priceless” because “there is not

another bar to buy to replace it, in all likelihood.”

      Nevertheless, Kendrick conceded that “[t]he museum is not in the business of

buying and selling gold bars or any particular artifacts, so I have no personal

knowledge as to what—as to the prices that artifacts have sold for.” Kendrick also

admitted that she was not aware of a single gold bar from the Atocha or Santa

                                           11
               Case: 18-13282      Date Filed: 03/25/2020      Page: 12 of 25



Margarita wrecks that had sold for even half the price of $550,000.

       Kendrick stated that the Museum had not replaced Gold Bar 27 because that

would require both the money to pay for a replacement bar and the availability of a

replacement bar from a private collector willing to sell it.

       The district court accepted the Museum’s valuation as proper:

       You know, the thing that troubles me about this particular item is that
       you can find a value by melting it down and selling it for its weight in
       gold. And that may be what the people that were selling it and buying
       it were doing. But if these were rare books, what are they worth, 12
       cents? Yet they’re worth $100,000. And I think somebody that has
       something like this in a museum is entitled to place a value, and I think
       that particularly when one of the parties has agreed that the value is
       500-some thousand dollars, I’m not going to go below that.

The district court then sentenced Johnson to a total of 63 months of imprisonment

and ordered him to pay restitution in the amount of $580,195.43, jointly and

severally with Goldman. 9

       Next, the court convened Goldman’s sentencing hearing. After calculating

Goldman’s offense level at 24 and his criminal-history category at I, with a

corresponding guidelines range of 51 to 63 months’ imprisonment, the court

sentenced Goldman to 40 months of imprisonment for each count, to be served

concurrently, followed by three years of supervised release. The court also ordered



       9
        The difference between $580,195.43 and $556,000, or $24,195.43, reflected an additional
insurance company loss. The amount included in the written judgment was for $10,000 less,
however, apparently due to a mathematical error in Johnson’s favor.

                                              12
                Case: 18-13282       Date Filed: 03/25/2020        Page: 13 of 25



Goldman to pay $570,195.43 in restitution, jointly and severally with Johnson. 10

       For the record, Goldman objected to the court’s determination of Gold Bar

27’s value. Then the government asked the district court whether it would have

imposed the same sentence had it not made the determination as to value. The

district court responded, “Yes. I would have made the same determination because

my position is that it was a priceless work of art.”

       Goldman now appeals. In Section II, we address his sentencing claim, and in

Section III, we consider his objection to the restitution order.

                                                II.

       We begin with Goldman’s sentencing challenge. As we have noted, Goldman

objects to the district court’s valuation of Gold Bar 27 that figured into the court’s

total offense calculation under the Sentencing Guidelines.

       In particular, United States Sentencing Guidelines Manual (“U.S.S.G.”)

§ 2B1.5 sets forth the offense guideline applicable to the crime of theft of cultural-

heritage resources. It imposes an enhancement to the basic offense level, depending

on the value of the item involved in the crime.11 See U.S.S.G. §§ 2B1.5(b)(1),



       10
            The court’s restitution amount for Goldman apparently contained the same $10,000
mathematical error that was in Johnson’s judgment. See supra n.9.
        11
            The Application Notes to § 2B1.5(b)(1) instruct, as potentially relevant here, that “the
value . . . shall include” both the “archaeological value” and the “commercial value” of the item.
U.S.S.G. § 2B1.5(b)(1), cmt. n.2(A). Nevertheless, in determining the “value” for purposes of this
guideline, the court may “make a reasonable estimate . . . based on available information.” Id. at
cmt. n.2(B).
                                                13
               Case: 18-13282        Date Filed: 03/25/2020       Page: 14 of 25



2B1.1(b) (2016). 12 For example, a value greater than $550,000 but less than

$1,500,000.01 results in an enhancement of 14 points to the basic offense level. Id.

       But in this case, we do not dwell on whether the district court correctly

ascertained the “value” of Gold Bar 27 for purposes of the Sentencing Guidelines

because the court stated that it would have imposed the same sentence regardless of

the “value” of Gold Bar 27 as properly calculated under § 2B1.5(b)(1). And under

our precedent in the form of United States v. Keene, 470 F.3d 1347, 1349 (11th Cir.

2006), we need not review an issue when (1) the district court states it would have

imposed the same sentence, even absent an alleged error, and (2) the sentence is

substantively reasonable. That is so because under those circumstances, we have

explained, any error in the guidelines calculation is harmless. See id.

       Therefore, we turn to the question of substantive reasonableness. When we

consider the substantive reasonableness of the sentence under a Keene analysis, we

assume the guidelines error the defendant alleges and reduce the guidelines

calculation and its corresponding sentencing range accordingly. Id.; United States

v. Lozano, 490 F.3d 1317, 1324 (11th Cir. 2007). Then we assess the substantive

reasonableness of the sentence actually imposed, in light of the reduced sentencing

range. Keene, 470 F.3d at 1349.


       12
           As Goldman’s sentencing occurred on July 30, 2018, this is the applicable edition of the
Sentencing Guidelines. See U.S.S.G. § 1B1.11(a) (“The court shall use the Guidelines Manual in
effect on the date that the defendant is sentenced.”).
                                                14
              Case: 18-13282     Date Filed: 03/25/2020    Page: 15 of 25



      Here, Goldman contends that the court should have calculated the value of

Gold Bar 27 at more than $95,000 but less than $150,000.01. Had the court done

so, Goldman’s resulting offense level would have been 18, with a corresponding

guidelines range of 27-33 months. As we have noted, Goldman was, in fact,

sentenced to 40 months’ imprisonment.

      So we must consider whether the 40-month sentence that the district court

imposed was substantively reasonable, in light of the 27-33-month guidelines range

and the rest of the sentencing record. To conduct this evaluation, we consider the

totality of the circumstances and whether the sentence achieves the sentencing

purposes stated in § 3553(a). Gall v. United States, 552 U.S. 38, 51 (2007). The

district court must impose a sentence that is sufficient, but not greater than necessary,

to comply with the factors and purposes listed in § 3553(a)(2), including the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2); United States v.

Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). The district court also must consider

the nature and circumstances of the offense and the history and characteristics of the

defendant. 18 U.S.C. § 3553(a)(1). Although the district court must take into

account each of the § 3553(a) factors, it need not discuss them specifically; rather,

the court’s acknowledgement that it has considered the § 3553(a) factors will suffice.


                                           15
              Case: 18-13282     Date Filed: 03/25/2020    Page: 16 of 25



United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007).

      When it comes to weighing the § 3553(a) factors, the district court enjoys

great discretion. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

Nevertheless, a district court abuses its discretion if it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) commits a clear error of judgment by unreasonably

balancing the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). The defendant bears the burden of proving his sentence is

substantively unreasonable, in view of the § 3553(a) factors and the record. Keene,
470 F.3d at 1350.

      We will vacate a sentence only if we are left with the “definite and firm”

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that is outside the range of reasonable

sentences dictated by the facts of the case. Irey, 612 F.3d at 1190. We do not

presume that a sentence outside the guideline range is unreasonable and must give

due deference to the district court’s decision that the § 3553(a) factors, as a whole,

justify the extent of the variance. United States v. Rosales-Bruno, 789 F.3d 1249,

1254–55. A sentence imposed well below the statutory maximum penalty is an

indicator of reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008).


                                           16
              Case: 18-13282        Date Filed: 03/25/2020   Page: 17 of 25



      Accounting      for   these     considerations,   we   review    the    substantive

reasonableness of Goldman’s 40-month sentence. In imposing Goldman’s sentence,

the district court stated that it had given thought to all the § 3553(a) factors. In

particular, with respect to the “nature and circumstances of the offense,” 18 U.S.C.

§ 3553(a)(1), the court emphasized that Gold Bar 27 was a “priceless work of art”

and that the “destruction of an artifact that is priceless” is a “bad crime.” Indeed, the

record reflects that Goldman’s actions deprived the Museum and its millions of

visitors of the Museum’s centerpiece exhibit—an artifact and an experience that, in

the Museum’s view, can never be replaced. Even though the guidelines had already

accounted for the value of the gold bar, we cannot say that, on this record, the district

abused its discretion in further accounting for that factor. See United States v.

Amedeo, 487 F.3d 823, 833–34 (11th Cir. 2007).

      Goldman’s sentence was approximately two-thirds that of his more

responsible codefendant Johnson. And the 40-month sentence fell significantly

below the statutory maximum sentence the court could have imposed (60 months for

Count 1 and 120 months for Count 2), further indicating the sentence’s

reasonableness. See Gonzalez, 550 F.3d at 1324.

      Ultimately, we conclude that Goldman’s sentence did not fall outside the

range of reasonable sentences dictated by the facts of the case. Irey, 612 F.3d at

1190. So we find no abuse of discretion in the district court’s sentencing decision,


                                             17
              Case: 18-13282     Date Filed: 03/25/2020    Page: 18 of 25



and we affirm Goldman’s sentence.

                                          III.

      Next, we address Goldman’s restitution challenge.

                                           A.

      We review de novo questions of law concerning a restitution order, and we

review for clear error the factual findings supporting a restitution order. United

States v. Edwards, 728 F.3d 1286, 1291 (11th Cir. 2013).

                                           B.

      A district court may order restitution only as a statute authorizes. Id. The

MVRA requires the district court to grant restitution to all victims once a defendant

is convicted of “any offense . . . in which an identifiable victim or victims has

suffered a . . . pecuniary loss.” 18 U.S.C. § 3663A(c)(1)(B). Section 3664 sets forth

the procedures a court must follow under the MVRA. Id. § 3663A(d). It requires

the court to “order restitution to each victim in the full amount of each victim’s losses

as determined by the court and without consideration of the economic circumstances

of the defendant.” Id. § 3664(f)(1)(A).

      We have said that “[t]he primary and overarching purpose of the MVRA . . .

is to make victims of crime whole, to fully compensate these victims for their losses

and to restore these victims to their original state of well-being.” United States v.

Collins, 854 F.3d 1324, 1329 (11th Cir. 2017) (citation and internal quotation marks


                                           18
             Case: 18-13282     Date Filed: 03/25/2020    Page: 19 of 25



omitted). Restitution should not “provide a windfall for crime victims.” United

States v. Martin, 803 F.3d 581, 594 (11th Cir. 2015) (citations and internal quotation

marks omitted). Nor is restitution intended to punish the defendant. Id. at 595. For

these reasons, “[a] restitution award must be based on the amount of loss actually

caused by the defendant’s conduct.” United States v. Huff, 609 F.3d 1240, 1247

(11th Cir 2010) (citation and internal quotation marks omitted) (emphasis in

original). Where, as here, “return of the property . . . is impossible,” the MVRA

demands that the defendant shall “pay an amount equal to [ ] the greater of [ ] the

value of the property on the date of the damage, loss, or destruction; or the value of

the property on the date of sentencing,” minus the value of any property returned.

18 U.S.C. § 3663A(b)(1)(B). The government bears the burden of proving the loss

amount—the “value”—by a preponderance of the evidence. Id. § 3664(e).

      We first considered the meaning of “value” in § 3663A(b)(1) in United States

v. Shugart, 176 F.3d 1373 (11th Cir. 1999). We noted that for fungible commodities,

“value” means “the actual cash value, or fair market value, of the item—that is, ‘[t]he

fair or reasonable cash price for which the property could be sold in the market in

the ordinary course of business.’” Id. at 1375 (quoting Black’s Law Dictionary (6th

ed. 1990)); see also Value, Black’s Law Dictionary (11th ed. 2019) (defining “fair

market value” as “[t]he price that a seller is willing to accept and a buyer is willing

to pay on the open market and in an arm’s-length transaction; the point at which


                                          19
              Case: 18-13282       Date Filed: 03/25/2020   Page: 20 of 25



supply and demand intersect”); cf. 26 C.F.R. § 20.2031-1(b) (“The fair market value

is the price at which the property would change hands between a willing buyer and

a willing seller, neither being under any compulsion to buy or to sell and both having

reasonable knowledge of relevant facts.”).

      But when the loss involves a unique item or when no ready market for it exists,

fair market value may not be an option. See Shugart, 176 F.3d at 1375. So we have

explained that when “actual cash value is unavailable or unreliable,” we determine

value under § 3663A by looking to “replacement cost.” Id. Replacement cost is

“[t]he cost of a substitute asset that is equivalent to an asset currently held.” United

States v. Steele, 897 F.3d 606, 610–11 (4th Cir. 2018) (quoting Replacement Cost,

Black’s Law Dictionary (10th ed. 2014)).

      We have no precedent that directly articulates how a court should determine

the value of a unique item stolen from a museum, such as Gold Bar 27. But Shugart

and its progeny are instructive.

      In Shugart, we held that the district court did not abuse its discretion in

ordering restitution in an amount necessary to rebuild a century-old church that the

defendants had burned down. 176 F.3d at 1375. We explained that a church is not

a fungible commodity, but rather is unique and “valued by its members, precisely

because of its location, its design, and the memories it evokes.” Id. For these

reasons, we observed that simply purchasing a different existing structure


                                            20
             Case: 18-13282     Date Filed: 03/25/2020   Page: 21 of 25



elsewhere—that is, determining loss based on actual cash value—could not fill those

voids in the same way that “rebuild[ing] a church comparable in size and design on

the same lot where the original church stood” could. Id. On that basis, we affirmed

the district court’s use of replacement cost to determine the value of the church.

       The Sixth Circuit adopted our Shugart analysis in United States v. Genschow,

645 F.3d 803, 814 (6th Cir. 2011). There, the defendant had, without authorization,

cleared five acres of unpopulated, tribal trust land on the Ontonagon Reservation,

owned by the Keweenaw Bay Indian Community (“Community”). Id. at 805, 808.

The president of the Community submitted a victim-impact statement that described

the sacred traditions of the Chippewa and Ojibwe carried out on the land. Id. at 810.

As the president explained, the unauthorized clearing of the land destroyed the

Community’s resources and offended its traditions. Id. The Sixth Circuit upheld

restitution for “the value of the removed timber and the cost of restoring the

Property,” despite the defendant’s objection that the restitution amount should have

been based on the fair market value of the land, which would have been lower. Id.

at 814. The court reasoned that “when destroyed property is unique or lacks an

active market such that the actual cash value is unreliable or unavailable, using

replacement value as a measure for restitution is proper under the MVRA.” Id. at

815.

       For purposes of ascertaining the best way to establish value under the MVRA,


                                         21
             Case: 18-13282     Date Filed: 03/25/2020    Page: 22 of 25



artifacts like Gold Bar 27 are roughly analogous to the unique items lost in Shugart

and Genschow. Like the special aspects of the church in Shugart and the sacred

ground in Genschow, Gold Bar 27’s unique properties render actual cash value

unreliable and unavailable. So it makes sense to treat Gold Bar 27, the Shugart

church, and the Genschow sacred lands the same way for purposes of valuing them

under the MVRA. For that reason, today we reaffirm our holding in Shugart: where,

because of the unique nature of an item, cash value does not sufficiently compensate

under the MVRA for actual loss, a district court should use replacement value to

determine restitution.

      Of course, using replacement value in a case like this one may be easier said

than done. Depending on the nature of the item lost or destroyed, the district court

may have to account for various components in determining a replacement cost—

some easier to quantify than others. Yet we have recognized that determining the

restitution amount “is by nature an inexact science.” Martin, 803 F.3d at 595

(citation and internal quotation marks omitted). And so where, as here, a precise

valuation of a stolen item might not be possible, a court does not abuse its discretion

in making a “reasonable estimate of the loss, given the available information.”

United States v. Futrell, 209 F.3d 1286, 1291 (11th Cir. 2000) (citation and internal

quotation marks omitted); see also id. at 1292. Nevertheless, the district court must

explain how it arrived at its loss figure, so we can conduct a review of that


                                          22
               Case: 18-13282        Date Filed: 03/25/2020        Page: 23 of 25



determination and ensure it is based on sufficient evidence. Huff, 609 F.3d at 1248.

       Here, we are not able to do that. We know that the district court rejected the

idea of valuing Gold Bar 27 based on the auction prices of other gold bars discovered

in the wrecks of the Atocha and the Santa Margarita. We also know that the court

identified the value of Gold Bar 27 to be $556,000, based on Kendrick’s testimony

that the bar was worth that amount. Indeed, the court explained that “somebody that

has something like this in a museum is entitled to place a value.” But allowing

Kendrick to establish the gold bar’s value, absent any evidence of her own training

in valuating artifacts or of any explanation of the Museum’s point system, is not

appropriate. See United States v. Renick, 273 F.3d 1009, 1027 (11th Cir. 2001)

(“Alleged victims cannot determine their own ‘losses.’”).13

       And here, the record contains no explanation of how the Mel Fisher Investor

Division’s point system, on which the Museum blindly based its $556,000 valuation,

works. Silence in this situation is not golden. We have no idea, for instance, what

the purpose of the Mel Fisher Investor Division point system is. 14 We also do not


       13
            Nor can Johnson’s factual stipulation of the value in connection with his own plea
somehow satisfy the government’s burden as to value for Goldman. Goldman, in contrast,
stipulated at his trial to only a value in excess of $100,000. And nothing indicates that Johnson is
trained in the appraisal of shipwreck treasure. Nor is the Museum, it appears, for that matter.
        14
           Perhaps the Mel Fisher Investor Division point system may be a system Fisher’s business
devised for distributing recovered treasure items to investors in his operation, based on their
investments. See Mel Fisher, The Treasure Wrecks Chronicles: Treasure Wrecks & Their
Discoverers,       http://thethunderchild.com/GhostGunsVirginia/TreasureWrecks/MelFisher.html
(last visited Mar. 25, 2020); John Rothchild, Mel Fisher $44 Million Later or Maybe It’s $200
million. But after that Incredible Memorial Day Discovery, Who’s Counting?, Sun Sentinel (Feb.
                                                23
              Case: 18-13282       Date Filed: 03/25/2020     Page: 24 of 25



know how the Mel Fisher Investor Division determined that Gold Bar 27 was

assigned 8,178 points when it was recovered. Nor do we know how many points

were assigned to other comparable gold bars recovered at the same time from the

same wrecks. We likewise lack information concerning whether any of these

comparable gold bars assigned point values were sold at auction or otherwise, and if

so, for how much. Also missing is any information about how the valuation of a

single point is determined.

       In the absence of any evidence establishing the basis for the Mel Fisher

Investment Division’s point system, we cannot evaluate whether the district court’s

valuation based on that system was a reasonable estimate of the replacement cost of

Gold Bar 27. For that reason, we must vacate the order of restitution and remand to

the district court to conduct an evidentiary hearing to determine a reasonable

estimate of the replacement cost of Gold Bar 27.

       Perhaps the government will be able to put on evidence to establish the

reliability of the Mel Fisher Investment Division’s point system in determining

replacement cost. Perhaps it won’t. Or perhaps AXA’s valuation better establishes

replacement value. Its components appear to attempt to account for what would

seem to be all the necessary considerations: (1) melt value; (2) based on sales of




9, 1986), http://www.sun-sentinel.com/news/fl-xpm-1986-02-09-8601090476-story.html. If so, it
may not tell us much, if anything, about the replacement cost of Gold Bar 27.
                                             24
              Case: 18-13282       Date Filed: 03/25/2020   Page: 25 of 25



comparable gold bars, a premium for the fact that Gold Bar 27 was recovered from

the Santa Margarita; and (3) a premium for the iconic lift-a-bar-exhibit aspect of

Gold Bar 27. But the record contains no indication of how AXA arrived at the 15%

premium for Gold Bar 27’s unique lift-a-bar-exhibit status. So we do not know

whether that 15% premium is reasonable. The district court must consider these

questions in the first instance.

                                           IV.

      For the reasons we have explained, we affirm Goldman’s sentence, but we

vacate the order of restitution and remand for the district court to ascertain the

amount of restitution in a manner consistent with this opinion.

      AFFIRMED IN PART, VACATED IN PART, and REMANDED.




                                            25